06/01/2021


                                          DA 18-0562
                                                                                            Case Number: DA 18-0562

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 138N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

JEDEDIAH KEITH LARSON,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Sixteenth Judicial District,
                       In and For the County of Carter, Cause No. DC 17-01
                       Honorable Nickolas C. Murnion, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, James Reavis, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Jonathan Krauss, Assistant
                       Attorney General, Helena, Montana

                       Corbit S. Harrington, Carter County Attorney, Ekalaka, Montana



                                                   Submitted on Briefs: April 7, 2021

                                                              Decided: June 1, 2021


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Jedediah Keith Larson appeals from his conviction for aggravated assault in the

Sixteenth Judicial District Court, Carter County. Larson contends the District Court erred

when it answered the jury’s question seeking a definition of “reasonable apprehension,”

because the definition the court provided allowed the jury to convict based solely on the

victim’s subjective belief of death or serious bodily injury. We affirm.

¶3     In March 2017, Larson punched his then girlfriend in the head three times, choked

her, and threw her against the metal bars of a hide-a-bed. The State charged Larson with

partner or family member assault (PFMA), aggravated assault, and unlawful restraint.

During deliberations, the jury inquired twice about the definition of “reasonable

apprehension,” an element of the aggravated assault charge under § 45-5-202(1), MCA.

After consultation with counsel, the District Court responded: “Reasonable apprehension

refers to fear that is justified under the circumstances, as judged by the subjective standard

of the ‘reasonable man.’” The jury convicted Larson of PFMA and aggravated assault and

acquitted him of unlawful restraint. Larson appeals his conviction of aggravated assault.




                                              2
¶4     We review a court’s jury instructions in a criminal case to determine whether, as a

whole, they fully and fairly instruct the jury on the law applicable to the case. State v.

Bieber, 2007 MT 262, ¶ 67, 339 Mont. 309, 170 P.3d 444. We apply the same standard of

review to a court’s decision to provide or deny the jury’s request for additional information

pursuant to § 46-16-503, MCA. Bieber, ¶ 67.

¶5     As pertinent to the current case, a person commits aggravated assault under

§ 45-5-202, MCA, “if the person . . . purposely or knowingly, with the use of physical force

or contact, causes reasonable apprehension of serious bodily injury or death in another.”

“The standard for determining whether a person has suffered emotional distress or

reasonably apprehended bodily injury is that of a reasonable person under similar

circumstances.” State v. McCarthy, 1999 MT 99, ¶ 27, 294 Mont. 270, 980 P.2d 629 (citing

State v. Martel, 273 Mont. 143,150, 902 P.2d 14, 19 (1995)). That is, “[w]hen faced with

the conduct complained of, would a reasonable person feel apprehension?” Martel,

273 Mont. at 150, 902 P.2d at 19. We have explained the “reasonable person standard is

an objective one.” Martel, 273 Mont. at 150, 902 P.2d at 19.

¶6     Larson’s main objection on appeal is with the use of the word “subjective” in the

provided definition. Larson argues the definition provided by District Court did not

instruct the jury to apply an objective standard as required by our caselaw because the

definition stated “as judged by the subjective standard of the ‘reasonable man.’” Larson

argues the use of the word “subjective” allowed the jury to convict based solely on the

victim’s subjective fears.

                                             3
¶7     The reasonable person standard sets an “objective” or universal standard of conduct,

or what a reasonable person would perceive under the circumstances. This is in contrast

to a “subjective” or individualized standard, or what the individual in a particular case

personally perceived. The District Court’s instruction did not instruct the jury the victim’s

subjective fears were sufficient to convict Larson, but rather instructed the jury to consider

what a reasonable person would perceive under the circumstances. The court told the jury

reasonable apprehension must be “justified under the circumstances, as judged by the

subjective standard of the ‘reasonable man.’” The District Court’s instruction properly

instructed the jury to consider whether a reasonable person would reasonably apprehend or

perceive a risk of serious bodily injury under the circumstances, not just whether the victim

personally apprehended or perceived a risk of serious bodily injury. Larson’s reading of

the instruction requires the reader to ignore the final clause “of the ‘reasonable man.’”

While it arguably would have been better practice to first consult our caselaw and use

particular language therefrom to instruct the jury on “reasonable apprehension,” rather than

start with a commercial legal website, we conclude the District Court’s instruction fully

and fairly instructed the jury on the definition of “reasonable apprehension,” under the

circumstances of this case.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of




                                              4
applicable standards of review. The District Court’s interpretation and application of the

law were correct. Affirmed.


                                                /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                            5